PER CURIAM
In this mental commitment case, appellant argues that the trial court erred in committing him because there was not clear and convincing evidence that he was unable, due to his mental disorder, to provide for his basic needs. ORS 426.005(d)(B). The state concedes that the record fails to establish by clear and convincing evidence that, because of appellant’s mental disorder, he is unable to provide for his basic needs. On de novo review, State v. O’Neill, 274 Or 59, 61, 545 P2d 97 (1976), we accept the state’s concession.
Reversed.